Affirmed and Memorandum Opinion filed September 16, 2021.




                                           In The

                       Fourteenth Court of Appeals

                                  NO. 14-19-00360-CR

                       KEITH DAVIS ANDERSON, Appellant

                                              V.
                          THE STATE OF TEXAS, Appellee

                       On Appeal from the 27th District Court
                               Bell County, Texas1
                           Trial Court Cause No. 77981

                             MEMORANDUM OPINION

       Appellant Keith Davis Anderson appeals his conviction for aggravated
assault of a family member with a deadly weapon. Tex. Penal Code § 22.02(b)(1).
Appellant’s appointed counsel filed a brief concluding the appeal is frivolous and
without merit. The brief meets the requirements of Anders v. California, 386 U.S.

       1
         The Supreme Court of Texas ordered the Third Court of Appeals to transfer this appeal
to the Fourteenth Court of Appeals. We must decide the case in accordance with the precedent of
the Third Court of Appeals if our decisions otherwise would have been inconsistent with that
court’s precedent. See Tex. R. App. P. 41.3.
738 (1967), by presenting a professional evaluation of the record and
demonstrating why there are no arguable grounds to be advanced. See High v.
State, 573 S.W.2d 807, 811–13 (Tex. Crim. App. 1978).

      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of his right to inspect the appellate record and file a pro se response to the brief.
See Stafford v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). Appellant
requested and received a copy of the record on August 29, 2019. As of this date, no
pro se response has been filed.

      We reviewed the record and counsel’s brief and agree the appeal is frivolous
and without merit. Further, we find no reversible error in the record. We are not to
address the merits of each claim raised in an Anders brief when we have
determined there are no arguable grounds for review. See Bledsoe v. State, 178
S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

      Counsel’s brief raises the constitutionality of the time-payment fee and
requests the judgment be modified. See Dulin v. State, 583 S.W.3d 351, 353 (Tex.
App.—Austin 2019), vacated, 620 S.W.3d 129 (Tex. Crim. App. 2021). The
assessment of the time-payment fee in appellant's case is premature because the
pendency of appeal suspends the obligation to pay court costs. Dulin, 620 S.W.3d
at 133. Accordingly, the fees should be struck in their entirety and there is no need
to reach the constitutional argument. Id. at 133, n. 23.

      We modify the trial court’s judgment to strike the time-payment fee of $25,
without prejudice to it being assessed later if, more than 30 days after the issuance
of the appellate mandate, appellant has failed to completely pay any fine, court
costs, or restitution that he owes. Id. As modified, the trial court’s judgment is
affirmed.


                                           2
                                 PER CURIAM



Panel consists of Justices Zimmerer, Poissant and Wilson.

Do Not Publish — Tex. R. App. P. 47.2(b).




                                        3